Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/7/2021 is acknowledged.  The traversal is on the ground(s) that one of ordinary skill in the art knows that in the method of treatment of a pathology comprising administering a miPEP, said miPEP will not be administered as such but through a pharmaceutical composition. Consequently, Groups I and III are linked by a technical feature.  This is not found persuasive because, as discussed in the requirement for restriction/election, the technical feature of Groups I and III does not make a contribution over Combier et al. Thus, a restriction between the groups is proper under PCT Rule 13.1 and 13.2.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of SEQ ID NO: 11747 (and the fragment SEQ ID NO: 11752), wherein the miPEP is not linked to a molecule, and osteoporosis in the reply filed on 4/7/2021 is acknowledged.
Applicants elected species (SEQ ID NOs: 11747 and 11752) were deemed to be free of the prior art. The search was extended to SEQ ID NOs: 11745, 11749, 11751 and 11753 which were also deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated the claimed fragment of miPEP 

Status of the Claims
Claims 21-40 are pending in this application.
Claims 25 and 30-40 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 21-24 and 26-29 are presently under consideration as being drawn to the elected species/invention.

Claim Objections
Claims 21 is objected to because of the following informalities: The acronyms “miPEP” and “miR” should be spelled out the first time they are mentioned in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 24 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The originally filed disclosure teaches a method of treatment of a pathology comprising the administration of a miPEP, or a fragment of said miPEP, as a drug, said miPEP comprising from 3 to 500 amino acids encoded by a nucleotide sequence contained in the primary transcript of a miR, said miPEP being capable of modulating the accumulation of said miR in a eukaryotic cell, which miR regulates expression of at least one gene involved in a pathology.
When referring to the miPEP, or a fragment of said miPEP, the specification provides the following definitions:
“[T]he terms "micropeptides" and "miPEPs" (microRNA encoded PEPtides) are equivalent and may be used interchchangeably. They define a peptide that is encoded by an open reading frame present on the primary transcript of a microRNA, and which is 
“[a] "miPEP fragment" corresponds to an N-terminal part, a C-terminal part or an internal part of the sequence of a miPEP”.
However, the specification does not provide any structural attribute of said miPEP, or fragment of miPEP.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe which sequence correlates with the required activity (i.e. to treat a pathology; and to modulate the accumulation of miR in a eukaryotic cell). 
According to Couzigou et al. (RNA Biol. 2015 Nov; 12(11): 1178–1180), miRNAs are short RNA molecules negatively regulating the expression of many important genes in plants and animals (abstract). Couzigou et al. also teach that “[O]ther crucial questions concern the exact mechanisms by which miPEPs activate their encoding primary transcript: how are they interfering with the transcription machinery? What are the molecular bases of miPEP specificity? What sequence of the primary transcript of miRNAs or of the promoter regions are recognized by miPEPs? As treatments by miPEPs or overexpression of miPEPs never result in a very strong increase of miRNA th para).
Thus, without identifying the proper amino acids that are necessary for the claimed function, the claims and the specification fail to provide written description for the broad genus.     
The MPEP states that a broad genus can be described by a showing of representative number of examples. Note that he genera “miPEPs” and “fragments of miPEPs” are enormous.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). For these reasons, the claimed invention lacks written description.

Claims 21-24 and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of osteoporosis, does not reasonably provide enablement for the treatment of each and every possible pathology.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states: 


(A) The breadth of the claims; and (B) The nature of the invention;
The claims are drawn to a method of treatment of a pathology comprising the administration of a miPEP, or a fragment of said miPEP, as a drug, said miPEP comprising from 3 to 500 amino acids encoded by a nucleotide sequence contained in the primary transcript of a miR, said miPEP being capable of modulating the accumulation of said miR in a eukaryotic cell, which miR regulates expression of at least one gene involved in a pathology.

(C) The state of the prior art;
Generally the state of the art with respect to miPEP teaches that “[O]ther crucial questions concern the exact mechanisms by which miPEPs activate their encoding primary transcript: how are they interfering with the transcription machinery? What are the molecular bases of miPEP specificity? What sequence of the primary transcript of miRNAs or of the promoter regions are recognized by miPEPs? As treatments by miPEPs or overexpression of miPEPs never result in a very strong increase of miRNA th para).

(D) The level of one of ordinary skill;
The skill of those skilled in the art is high.

(E) The level of predictability in the art;
Considering that the exact mechanisms by which miPEPs activate their encoding primary transcript is not clear, the unpredictability of treatment of each and every possible pathology is very high. 

(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The specification does not provide any examples with respect to the use of the claimed miPEP or fragment to treat pathologies other than osteoporosis.
The MPEP (2164.02) states that " The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).” The MPEP further states that
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.” 

Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the invention as claimed.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Combier et al. (WO 2015063431).
With respect to claim 21, Combier et al. teach a composition comprising a miPEP, wherein the miPEP is 3 to 100 amino acids (claim 14), and wherein said composition is used in the prevention and/or treatment of a pathology involving the deregulation of the expression of a patient’s gene (para [0552]).
With respect to claim 24, Combier et al. teach a method for detecting and identifying a micropeptide (miPEP) encoded by a nucleotide sequence contained in the sequence of the primary transcript of a microRNA comprising a) a step of detecting an open reading frame of 12 to 303 nucleotides contained in the sequence of the primary .

Claims 21-22, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (WO 2004/083241).
With respect to claims 21-22, 26 and 28, Sakamoto et al. teach a method of treating osteoporosis comprising administering SEQ ID NO: 5 (i.e. a 282 amino acid long peptide) (claims 6 and 116-117; page 8, lines 4-7 and 25-30; page 30, lines 17-21).
Please note that residues 171-175 of SEQ ID NO: 5 of Sakamoto et al. (i.e. corresponds to instantly claimed SEQ ID NO: 5.
	The MPEP 2112.01 states that “'Products of identical chemical composition cannot have mutually exclusive properties.’ A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 
	In the instant case, SEQ ID NO: 5 of Sakamoto et al. would inherently have the same properties of instantly claimed SEQ ID NO: 5 (i.e. being capable of modulating the accumulation of said miR in a eukaryotic cell).
Furthermore, with respect to the limitation “said miPEP being capable of modulating the accumulation of said miR in a eukaryotic cell”, the MPEP 2111.04 states that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”. 
To overcome the rejection of claim 22, Applicant could amend the claim to recite “wherein said miPEP consists of SEQ ID NO: 2q-1”.
To overcome the rejection of claim 26, Applicant could amend the claim to recite “wherein said miPEP consists of SEQ ID NO: 2q-1”.

Allowable Subject Matter
SEQ ID NOs: 11745, 11747, 11749, 11751, 11752 and 11753 are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658